--------------------------------------------------------------------------------


AMENDMENT AGREEMENT TO LAB FACILITIES AND SERVICES AGREEMENT   THIS AGREEMENT is
dated the 19th day of March, 2010.        BETWEEN: NATAC BIOTECH, S.L., a
Spanish corporation having an address at Calle Ana de Austria, 28660 Boadilla
del Monte, Madrid, Spain     (hereinafter called "Natac")   OF THE FIRST PART  
 AND:   CALECO PHARMA CORP., a Nevada corporation having an address at Suite 410
– 103 East Holly Street, National Bank Building, Bellingham, WA 98225.    
(hereinafter called "Caleco")   OF THE SECOND PART

WHEREAS:

A.           Natac and Caleco entered into a Lab Facilities and Services
Agreement (the “Lab Facilities and Services Agreement”) dated February 18, 2010
pursuant to which Natac has agreed to grant access to its laboratory facility
and procure certain laboratory services to Caleco in accordance with the terms
and conditions of the Lab Facilities and Services Agreement.

B.          Under the terms of the Lab Facilities and Services Agreement, Caleco
and Natac agreed to close the Lab Facilities and Services Agreement on March 19,
2010 (the “Closing Date”).

C.          Natac has agreed to extend the Closing Date to April 19, 2010 and
extend all payment dates and the term of the Lab Facilities and Services
Agreement by an additional thirty (30) days.

NOW, THEREFORE, in consideration of the premises contained herein and the sum of
$10.00 paid by Caleco to Natac, the receipt and sufficiency are hereby
acknowledged, Natac and Caleco agree as follows:

1.

Definitions. Except as otherwise set out herein, capitalized terms used in this
Agreement shall have the same meaning as specified in the Lab Facilities and
Services Agreement.

    2.

Amendment. The Lab Facilities and Services Agreement be amended as follows:


  (i)

Section 2.2(b) of the Lab Facilities and Services Agreement is replaced in its
entirety with the following:

         “(b)

issuance of a promissory note in the amount of 130,000 Euros payable on or
before April 19, 2010 (the “Closing Date”) (which promissory note has been
issued on February 10, 2010)”

          (ii)

Section 2.2(c) of the Lab Facilities and Services Agreement is replaced in its
entirety with the following:

         “(c)

100,000 Euros on or before April 30, 2010, July 31, 2010, October 31, 2010 and
January 31, 2011; and”

          (iii)

Section 2.2(d) of the Lab Facilities and Services Agreement is replaced in its
entirety with the following:


--------------------------------------------------------------------------------


   “(d)

125,000 Euros on or before:

              (i)

April 30, 2011, July 31, 2011, October 31, 2011 and January 31, 2012; and

              (ii)

April 30, 2012, July 31, 2012, October 31, 2012 and January 31, 2013.”

            (iv)

Section 5.1 of the Lab Facilities and Services Agreement is replaced in its
entirety with the following:

             “5.1

The term of this Agreement shall commence on April 19, 2010 (the “Closing Date”)
and continue until April 30, 2013 (the “Term”)”


3.

Extension of Promissory Note. Natac agrees to extend the due date of the
promissory note dated February 10, 2010 in the amount of 130,000 Euros to April
19, 2010.

    4.

No Other Modification. The parties confirm that the terms, covenants and
conditions of the Lab Facilities and Services Agreement remain unchanged and in
full force and effect, except as modified by this Agreement.

    5.

Independent Legal Advice. This Agreement has been prepared by O’Neill Law Group
PLLC acting solely on behalf of Caleco, and Natac acknowledges that it has been
advised to obtain independent legal advice.

    6.

Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

    7.

Entire Agreement. This Agreement constitutes the full and entire understanding
and agreement between the parties with regard to the subject hereof.

    8.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

NATAC BIOTECH S.L.

/s/ Lourdes Marquez                                         
By Its Authorized Signatory

CALECO PHARMA CORP.

/s/ John Boschert                                            
By Its Authorized Signatory

2




--------------------------------------------------------------------------------

